Citation Nr: 1130806	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral breast reduction mammoplasty.

2.  Entitlement to an initial rating in excess of 10 percent for tension headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2007 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO).  The February 2007 decision, in pertinent part, awarded service connection for a bilateral breast reduction mammoplasty and assigned an initial noncompensable rating effective March 8, 2006 and denied the claim for a TDIU rating.  The March 2007 decision awarded service connection for tension headaches and assigned an initial noncompensable rating effective October 28, 2005.  

In a July 2008 rating decision, the RO increased the initial assigned rating for tension headaches to 10 percent effective October 28, 2005.  As the 10 percent rating granted for a tension headache disability did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing is of record.

In March 2010 and July 2010 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waivers of RO jurisdiction for this evidence were received in written statements dated in March 2010 and January 2011 that are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board finds that additional development is required before deciding the claims on appeal.

While the Veteran waived RO consideration of a favorable decision from the Social Security Administration (SSA) that was received by VA in July 2010, her SSA records were received in July 2008 without a waiver, and a review of the July 2008 statement of the case (SOC) reflects that the SSA records, which were received on CD and not printed, were not listed among the evidence considered or discussed when considering her claims.  The SSA records contain over 700 pages, consisting mostly of VA treatment records but also private treatment records, and describe an April 2007 motor vehicle accident, among others, in which the Veteran was rear-ended on her way to her job as a retail sales associate.  As these records appear to be pertinent to her claim for a TDIU rating, the case must be remanded to allow the AMC/RO to consider these records.  In addition, the SSA records must be printed and associated (in new volume(s)) with the claims file.

The Board also finds that a VA breast examination is required.  The Veteran contends that after her March 2006 bilateral breast reduction surgery she continues to experience pain from her scars, numbness, and loss of sensation.  A review of the March 2006 VA operative report shows that she elected to undergo a bilateral breast reduction for symptomatic macromastia, hoping to alleviate pain from a service-connected neck disability.  She was a 36DD-cup and wanted to be as close to a 
C-cup as possible.  She provided her informed consent regarding risks of the surgery during a March 2006 history and physical report and again in a pre-operative progress note.  

Follow-up VA treatment records detailed good symmetry, and in April 2006 the Veteran indicated she was "very happy with [the] result."  She testified in March 2010 that she was now a C-cup.  She also provided color photographs of her scars in December 2007 and March 2010.  The VA examination report should address whether the Veteran's results are atypical for an elective breast reduction surgery.

In addition, the Board notes that the last VA examinations concerning her headache and TDIU claims were in 2006 and 2007, more than 4 years ago.  Thus, on remand a VA general medical examination should be conducted to determine the current severity of her tension headaches and for an opinion as to whether the Veteran is unemployable due to service connected disabilities (cervical spine spondylosis with upper extremity radiculopathy, left carpal tunnel syndrome, tension headaches associated with her cervical spine disorder, status post abdominal hysterectomy, fibrocystic breast disease, bilateral breast reduction mammoplasty, keloids behind earlobes, and residual scar from cyst removal on right shoulder).

Finally, the Board notes that most of the VA treatment records associated with the claims file have been provided by the Veteran; however, because there are large gaps in those records, the AMC/RO also should obtain any relevant, ongoing VA treatment records dated since July 2006 to the present because they may be relevant to all of her claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated her for any problems related to her March 2006 breast reduction surgery or for her tension headaches.  After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  In addition, relevant VA treatment records from the Florida-South Georgia VA healthcare system dating since March 2006 should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran notified of such.

2.  The AMC/RO should print the SSA records from the CD received in July 2008 and place the records in new volumes to be associated with the claims file.

3.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the Veteran should be scheduled for a VA breast examination to evaluate the current nature of her residuals status post bilateral breast reduction, to include an evaluation of her scars.  All indicated tests and studies are to be performed.  The claims folder should be made available to and be reviewed by the examiner for in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should discuss in detail the residuals of the Veteran's breast reduction surgery to include whether there is any asymmetry or other deformity as a result of the surgery, and whether the Veteran's reported scars, numbness, and loss of sensation are atypical results for an elective breast reduction surgery.  A detailed description of the scars to include measurements should be included.

4.  Schedule the Veteran for a VA general medical examination to evaluate the current level of severity of her service-connected tension headaches associated with cervical spondylosis, and to obtain an opinion as to whether the Veteran is unemployable due to her service connected disabilities (cervical spine spondylosis with upper extremity radiculopathy, left carpal tunnel syndrome, tension headaches associated with cervical spine disorder, status post abdominal hysterectomy, fibrocystic breast disease, bilateral breast reduction mammoplasty, keloids behind earlobes, and residual scar from cyst removal on right shoulder).   The claims file should be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran is prevented from obtaining or maintaining gainful employment as a result of her service connected disabilities.  The rationale for the opinion expressed should be provided.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


